Exhibit NewsRelease TC PipeLines, LP Reports Fourth Quarter 2009 Results HOUSTON, Texas – February 18, 2010 – (Nasdaq: TCLP) – TC PipeLines, LP (the Partnership) today reported an $8.7 million increase in fourth quarter 2009 Partnership cash flows to $40.1 million compared to $31.4 million for the same period in 2008. Net income for fourth quarter 2009 was $24.9 million, a decrease of $1.7 million, compared to $26.6 million, prior to recast, for the same period in 2008. “Despite the weak economy, TC PipeLines had a solid 2009 while dealing with the impact of a low gas price environment and the challenges presented by competing gas flows,” said Russ Girling, chairman and chief executive officer of TC PipeLines GP, Inc. “Our annual Partnership cash flows of $150 million provided significant coverage relative to the distributions paid to our unitholders.” “During the year we raised the distribution following the acquisition of the North Baja pipeline from TransCanada. In conjunction with that transaction we reset the Incentive Distribution Rights. This reduces our cost of capital and competitively positions us for further growth. Additional acquisitions from TransCanada may help achieve our growth, asit is in the midst of building and financing a C$22 billion capital program,” added Girling. Fourth Quarter and Full Year 2009 Highlights (All financial figures are unaudited) · For the full year 2009 o Partnership cash flows of $150.2 million o Paid cash distributions of $117.0 million o Declared cash distributions of $2.895 per common unit o Net income of $106.1 million or $2.34 per common unit o Net income prior to recast of $97.8 million · Fourth quarter 2009 o Partnership cash flows of $40.1 million o Paid cash distributions of $30.7 million o Declared cash distributions of $0.73 per common unit o Net income of $24.9 million or $0.56 per common unit · Acquired North Baja Pipeline, LLC (North Baja) · Restructured Incentive Distribution Rights (IDRs) · Issued 11.4 million common units in two private placements and a public offering 1 (unaudited) Three months ended December 31, Twelve months ended December 31, (millions of dollars except per common unit amounts) 2009 2008 2009 2008 Partnership cash flows(1) 40.1 31.4 150.2 143.5 Cash distributions paid 30.7 27.8 117.0 108.6 Cash distributions declared per common unit(2) $0.730 $0.705 $2.895 $2.815 Net income(3) 24.9 29.1 106.1 123.0 Net income prior to recast(3) (4) 24.9 26.6 97.8 107.7 Net income per common unit(5) $0.56 $0.67 $2.34 $2.73 Weighted average common units outstanding (millions) 43.6 34.9 38.7 34.9 Common units outstanding at end of period (millions) 46.2 34.9 46.2 34.9 (1) Partnership cash flows is a non-GAAP financial measure. Refer to the section entitled “Partnership Cash Flows” for further detail. (2) The Partnership’s 2009 fourth quarter cash distribution was paid on February 12, 2010 to unitholders of record as of January 31, 2010. (3)The acquisition of North Baja from TransCanada Corporation (TransCanada) was accounted for as a transaction between entities under common control, similar to a pooling of interests, whereby the assets and liabilities of North Baja were recorded at TransCanada’s carrying value and the Partnership’s historical financial information was recast to include North Baja for all periods presented on a consolidated basis. The effect of recasting the Partnership’s consolidated financial statements to account for the common control transaction increased the Partnership’s net income by $2.5million and $15.3 million for the three and twelve months ended December 31, 2008, respectively, from amounts previously reported. In addition, the Partnership’s net income increased by $8.3 million for the six months ended June 30, 2009 from amounts previously reported. (4)Net income prior to recast is a non-GAAP financial measure. Refer to the section entitled “Net Income” for further detail. (5) Net income per common unit is computed by dividing net income prior to recast, after deduction of the general partner’s allocation, by the weighted average number of common units outstanding. The general partner’s allocation is computed based upon the general partner’s two per cent interest plus an amount equal to incentive distributions. Effective January 1, 2009, the Partnership adopted the provisions of Accounting Standards Codification (ASC) 260-10-55 Earnings Per Share – Overall – Implementation Guidance and Illustrations – Master Limited Partnerships. The retrospective application of ASC 260-10-55 has impacted the amount of net income allocated to the IDRs held by the general partner. Previously, the net income allocated to the IDRs was based on the cash distribution paid in the period, and now it is based on the cash distribution declared for the period. This resulted in a reduction in the net income per common unit of nil and $0.02 for the three and twelve months ended December 31, 2008, respectively. Recent Developments On January 19, 2010, the Board of Directors of TC PipeLines GP, Inc. declared the Partnership’s fourth quarter 2009 cash distribution in the amount of $0.73 per common unit, which was paid on February 12, 2010 to unitholders of record on January 31, 2010. This cash distribution represents a 3.5 per cent increase from the fourth quarter 2008 distribution of $0.705 per common unit. On
